Case 1:18-cv-01232-GJQ-PJG ECF No. 172, PageID.2598 Filed 05/25/21 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 TODD COURSER,
                                                              Case No. 1:18-cv-01232
              Plaintiff,                                      Hon. Gordon J. Quist
                                                              Mag. Phillip J. Green
 v

 RADISSON HOTELS INTERNATIONAL, INC.,
 a Delaware corporation, RADISSON GROUP, INC.,
 a Minnesota corporation, CARLSON REZIDOR
 HOTEL GROUP, an international partnership,
 BLOCK 100 LIMITED PARTNERSHIP, a
 Michigan limited partnership, and WINEGARDNER
 & HAMMONS, INC., an Ohio corporation, and
 WINEGARDNER & HAMMONS HOTEL GROUP,
 LLC, a Delaware limited liability company.

                Defendants.
 _____________________________________________________________________________/
  MATTHEW S. DePERNO (P52622)              ANTHONY J. KOSTELLO (P57199)
  DePERNO LAW OFFICE, PLLC                 MELISSA N. MEZIN (P76373)
  Attorney for Plaintiff                   VANDEVEER GARZIA, P.C.
  951 W. Milham Ave.                       Attorneys for Defendants Radisson
  P.O. Box 1595                            Hotels International Inc., Radisson Group, Inc.,
  Portage, MI 49081                        Carlson Rezidor Hotel Group, Block 100
  (269) 321-5064                           Limited Partnership, Winegardner &
                                           Hammons, Inc. and Winegardner & Hammons
                                           Hotel Group LLC
                                           840 West Long Lake Road, Suite 600
                                           Troy, MI 48098
                                           (248) 312-2800/(248) 879-0042 (fax)
                                           akostello@vgpclaw.com
                                           mmezin@vgpclaw.com
 _____________________________________________________________________________/

     DEFENDANTS’ EMERGENCY SECOND MOTION FOR PROTECTIVE ORDER
                  AND TO QUASH NOTICES OF DEPOSITION
Case 1:18-cv-01232-GJQ-PJG ECF No. 172, PageID.2599 Filed 05/25/21 Page 2 of 12




        NOW COME Defendants RADISSON HOTELS INTERNATIONAL, INC., RADISSON

 GROUP,      INC.,   CARLSON       REZIDOR      HOTEL      GROUP,      BLOCK      100   LIMITED

 PARTNERSHIP, and WINEGARDNER & HAMMONS HOTEL GROUP, LLC by and through

 their attorneys, VANDEVEER GARZIA, P.C., and for their Emergency Second Motion for

 Protective Order and to Quash Notices of Deposition, state as follows:

        1.      As this Honorable Court is well aware, this is one of several lawsuits filed by

 Plaintiff, Todd Courser, stemming from his resignation from the Michigan House of

 Representatives on or about September 11, 2015 following Plaintiff’s extramarital affair with a

 colleague and subsequent use of taxpayer resources to conceal the affair.

        2.      On August 20, 2020, this Court entered an OMNIBUS ORDER (ECF No. 143)

 granting Defendants’ prior Motions for Protective Orders and to Quash the depositions of

 Defendants’ corporate representatives (ECF Nos. 104, 109, 115).

        3.      As the Court will recall, Plaintiff was attempting to compel the Defendants’

 corporate representatives to travel to Grand Rapids, Michigan, including from out of state, to

 testify in person in the midst of the complications and concerns created by the COVID-19

 pandemic.

        4.      In granting Defendants’ Motions for Protective Order with regard to the depositions

 of Defendants’ corporate representatives (ECF Nos. 104, 109, 115), the Court held in no uncertain

 terms as follows:

        IT IS ORDERED that the depositions at issue shall be taken at either the witness’s
        place of residence or usual place of employment.

 (ECF No. 143, PageID.2518).

        5.      The Court further ordered that the parties “shall confer in good faith to set dates

 and times for these depositions.” (ECF No. 143, PageID.2518).



                                                 2
Case 1:18-cv-01232-GJQ-PJG ECF No. 172, PageID.2600 Filed 05/25/21 Page 3 of 12




        6.      Despite the Court’s clear and unequivocal directives, Plaintiff has violated the

 Court’s OMNIBUS ORDER (ECF No. 143) by (1) failing to confer in good faith to set unilaterally

 available dates and times for the depositions of Defendants’ corporate representatives.

        7.      To the contrary, after the close of business on May 13, 2021 at 7:58 p.m., Plaintiff’s

 counsel emailed three “Re-Notices of Depositions” for corporate representatives of (1)

 Defendants, Radisson Hotels International, Inc. and Radisson Group, Inc., (2) Defendant,

 Winegardener & Hammons Hotel Group, LLC and (3) Block 100 Limited Partnership, all to occur

 “VIA ZOOM” at unilaterally selected dates and times, as follows:

        •       May 26, 2021 at 8:30 a.m. (Block 100);
        •       May 26, 2021 at 1:30 a.m. (Radisson Hotels); and
        •       May 27, 2021 at 8:30 a.m. (Winegardner & Hammons Hotel Group).

 (See Exhibits A, B and C)

        8.      It is significant to note that the Defendants had complied with the Court’s

 OMNIBUS ORDER (ECF No. 143) by providing Plaintiff’s counsel with the names of each of the

 requested Rule 30(b)(6) witnesses on August 27, 2020. (See Exhibit D, 8/27/20 Correspondence).

        9.      In undersigned counsel’s review of the Court’s docket, Plaintiff did not file a proof

 of service of any Notices of Depositions of Defendants’ corporate representatives between

 November 5, 2020 (ECF No. 157) and Plaintiff’s counsel’s email at 7:58 p.m. on May 13, 2021,

 nearly six months later.

        10.     It must further be noted that undersigned counsel has only recently become

 involved in the present matter. Indeed, undersigned counsel filed an Appearance on behalf of the

 Defendants merely eight days ago, on May 17, 2021.




                                                  3
Case 1:18-cv-01232-GJQ-PJG ECF No. 172, PageID.2601 Filed 05/25/21 Page 4 of 12




         11.     Also on May 17, 2021, the Defendants the Notice of Withdrawal of Counsel (ECF

 No. 170) of Attorney Anthony J. Kostello, who had previously been the lead attorney for the

 Defendants. Mr. Kostello recently made the decision to leave private practice.

         12.     Upon receipt of the “Re-Notices of Depositions,” undersigned counsel advised

 Plaintiff’s counsel that the specific witnesses requested require more notice and that defense

 counsel was unavailable for the proposed Rule 30(b)(6) depositions of the corporate

 representatives of his clients.

         13.     In light of undersigned counsel’s recent involvement in the present matter,

 Plaintiff’s counsel verbally agreed to stipulate to an extension of the controlling Case Management

 Order dates in the present matter. The Defendants relied on Plaintiff’s counsel’s verbal agreement.

         14.     In the event that the Plaintiff’s attorney denies his willingness to extend the

 scheduling order dates, attached as Exhibit E is an email communication from counsel for the

 Defendants, Mr. David Timmis, to counsel for the Plaintiff, Mr. Matthew DePerno, referencing

 the fact that Mr. Timmis “will be putting together a stipulation to extend dates…”, to which counsel

 for the Plaintiff did not object or refuse to stipulate “at that time”.

         15.     Yesterday, May 24, 2021, undersigned counsel submitted a proposed Stipulated

 Order for adjournment of Case Management Order dates.                     (See Exhibit F, 5/24/21

 Correspondence).

         16.     Contrary to Plaintiff’s counsel’s prior assertions, in response to undersigned

 counsel’s May 24, 2021 correspondence, Plaintiff’s counsel indicated that he intends to proceed

 with the unilaterally noticed depositions on May 26 and 27, 2021. (See Exhibit F, 5/24/21

 Response Correspondence).




                                                     4
Case 1:18-cv-01232-GJQ-PJG ECF No. 172, PageID.2602 Filed 05/25/21 Page 5 of 12




        17.     Undersigned counsel has advised Plaintiff’s counsel in no uncertain terms that the

 Defendants are happy to coordinate mutually available dates and times for the corporate

 representatives’ depositions, but that the unilaterally noticed dates and times simply will not work.

        18.     Despite undersigned counsel’s willingness to work in good faith to coordinate the

 depositions to occur on a mutually convenient date and time, as previously ordered by the Court,

 Plaintiff’s counsel has refused to work in good faith.

        19.     Fed. R. Civ. P. 30 governs the depositions of party witnesses.

        20.     Pursuant to Fed. R. Civ. P. 26(c)(2), the court has broad discretion to alter the place

 of a noticed deposition. Indeed, this Court has already ordered that the depositions of the

 Defendants’ corporate representatives proceed “at either the witness’s place of residence or usual

 place of employment.” (ECF No. 143, PageID.2518).

        21.     The general rule is that the deposition of a corporation by its agents and officers

 should be taken at the corporation’s principal place of business. Cris-Craft Prods., Inc. v. Kuraray

 Co., 184 F.R.D. 605, 607 (N.D. Ill. 1999), citing Zuckert v. Berkliff Corp., 96 F.R.D. 161, 162

 (N.D. Ill. 1982); see also Farquhar v. Shelden, 116 F.R.D. 70, 73 (E.D. Mich. 1987): “[C]ase law

 indicates that ‘it will be presumed that the defendant will be examined at his residence or place of

 business or employment.’ 4 Moore’s Federal Practice Sec. 26.70 [1-3] at 26-541[.]”

        22.     Plaintiffs who bring a lawsuit and who exercise the first choice as to forum cannot

 complain if they are required to take discovery at great distances from the forum. Farquhar, supra,

 citing Work v. Bier, 107 F.R.D. 789, 792 (D.C. 1985).

        23.     It is also the position of the Defendants that the Plaintiff has failed to provide the

 “reasonable notice” required by Fed. R. Civ. P 30 for the depositions.




                                                  5
Case 1:18-cv-01232-GJQ-PJG ECF No. 172, PageID.2603 Filed 05/25/21 Page 6 of 12




        24.     As set forth above, the “Re-Notices of Deposition” (Exhibits A, B and C) were

 served via email after the close of business on May13, 2021. Accordingly, the “Re-Notices of

 Depositions” were effectively served on May 14, 2021, which does not provide 14 days’ notice

 for any of the requested depositions.

        25.     Moreover, the “Re-Notices of Deposition” (Exhibits A, B and C) are also

 impermissibly vague, overbroad, and ambiguous, rendering compliance impossible.

        26.     Fed R. Civ. P. 30(b)(6) requires a deposing party to describe with reasonable

 particularity the matters on which examination is required.

        27.     The “Re-Notices of Deposition” do not comply with Fed. R. Civ. P. 30(b)(6), as it

 seeks testimony regarding vague and ambiguous topics such as the allegations set forth in

 Plaintiff’s Complaint, these Defendants’ knowledge of “the underlying lawsuits,” documents that

 may or may not have been produced in this litigation, and assumptions of all potential witnesses

 named by these Defendants in this case. (See Exhibits A, B and C)

        28.     Pursuant to Fed. R. Civ. P. 26(b)(2)(C), a court may limit discovery otherwise

 allowed if the discovery sought is unreasonably cumulative or duplicative, or can be obtained from

 some other source that is more convenient or less burdensome. See Edwards v. Scrips Media, Inc.,

 331 F.R.D. 116, 121-122 (E.D. Mich. 2019).

        29.     Good cause exists for this Court to enter an Order preventing the depositions of

 Defendants’ corporate representatives on the unilaterally selected dates of May 26 and 27, 2021,

 as set forth above. (See also Exhibits A, B and C)

        30.     In the alternative, good cause exists for this Court to enter an Order quashing

 Plaintiff’s “Re-Notices of Deposition” (Exhibits A, B and C) and providing that Plaintiff re-issue

 a Notice and set forth, with reasonable particularity, the matters on which examination is required




                                                 6
Case 1:18-cv-01232-GJQ-PJG ECF No. 172, PageID.2604 Filed 05/25/21 Page 7 of 12




 and in compliance with the location requirements previously ordered by this Court in its

 OMNIBUS ORDER (ECF No. 143).

        WHEREFORE, Defendants respectfully request that this Honorable Court grant their

 Emergency Second Motion for Protective Order and to Quash Notices of Deposition attached as

 Exhibits A, B and C, for the reasons set forth herein and issuing sanctions in favor of the

 Defendants against Plaintiff and/or Plaintiff’s counsel for having to bring a Second Motion for

 Protective Order after this Court previously dedicated significant time, attention and resources in

 granting the Defendants’ prior Motions for Protective Order.

                                              VANDEVEER GARZIA, P.C.

                                              By: /s/ David B. Timmis____ ____
                                                  DAVID B. TIMMIS (P40539)
                                                  DAVID Q. HOUBECK (P77002)
                                                  Attorney for Defendants
                                                  840 West Long Lake Road, Suite 600
                                                  Troy, MI 48098
                                                  (248) 312-2800/(248) 879-0042 (fax)
                                                  dtimmis@vgpclaw.com
                                                  dhoubeck@vgpclaw.com

 Dated: May 25, 2021




                                                 7
Case 1:18-cv-01232-GJQ-PJG ECF No. 172, PageID.2605 Filed 05/25/21 Page 8 of 12




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 TODD COURSER,
                                                              Case No. 1:18-cv-01232
              Plaintiff,                                      Hon. Gordon J. Quist
                                                              Mag. Phillip J. Green
 v

 RADISSON HOTELS INTERNATIONAL, INC.,
                                                               BRIEF IN SUPPORT
 a Delaware corporation, RADISSON GROUP,
 INC.,
 a Minnesota corporation, CARLSON REZIDOR
 HOTEL GROUP, an international partnership,
 BLOCK 100 LIMITED PARTNERSHIP, a
 Michigan limited partnership, and WINEGARDNER
 & HAMMONS, INC., an Ohio corporation, and
 WINEGARDNER & HAMMONS HOTEL GROUP,
 LLC, a Delaware limited liability company,

                Defendants.
 _____________________________________________________________________________/
  MATTHEW S. DePERNO (P52622)              DAVID B. TIMMIS (P40539)
  DePERNO LAW OFFICE, PLLC                 DAVID Q. HOUBECK (P77002)
  Attorney for Plaintiff                   VANDEVEER GARZIA, P.C.
  251 North Rose Street, Suite 200         Attorney for Defendants Radisson
  Kalamazoo, MI 49007                      Hotels International Inc., Radisson Group, Inc.,
  (269) 321-5064                           Carlson Rezidor Hotel Group, Block 100
                                           Limited Partnership, Winegardner &
                                           Hammons, Inc. and Winegardner & Hammons
                                           Hotel Group LLC
                                           840 West Long Lake Road, Suite 600
                                           Troy, MI 48098
                                           (248) 312-2800/(248) 879-0042 (fax)
                                           dtimmis@vgpclaw.com
                                           dhoubeck@vgpclaw.com
 _____________________________________________________________________________/
Case 1:18-cv-01232-GJQ-PJG ECF No. 172, PageID.2606 Filed 05/25/21 Page 9 of 12




                         STATEMENT OF ISSUES PRESENTED

  I.      WHETHER THE UNILATERALLY NOTICED DEPOSITIONS OF THE
          DEFENDANTS’ CORPORATE REPRESENTATIVES SHOULD BE
          QUASHED AS DEFENDANTS HAVE DEMONSTRATED “GOOD CAUSE”
          TO QUASH THE RE-NOTICES OF DEPOSITION AND ENTER A
          PROTECTIVE ORDER SIMILAR TO THAT PREVIOUSLY ORDERED BY
          THIS COURT IN ITS OMNIBUS ORDER (ECF NO. 143).

          Defendants answer:               Yes

          Plaintiff’s answer:              No

          This Court should answer:        Yes




                                       2
Case 1:18-cv-01232-GJQ-PJG ECF No. 172, PageID.2607 Filed 05/25/21 Page 10 of 12




            CONTROLLING OR MOST APPROPRIATE AUTHORITY FOR RELIEF

  FED. R. CIV. P 30.




                                       3
Case 1:18-cv-01232-GJQ-PJG ECF No. 172, PageID.2608 Filed 05/25/21 Page 11 of 12




                             STATEMENT OF MATERIAL FACTS

          The Defendants incorporate the facts contained in the Motion, above.

                                     LAW AND ARGUMENT

     I.      THE UNILATERALLY NOTICED DEPOSITIONS OF THE DEFENDANTS’
             CORPORATE REPRESENTATIVES SHOULD BE QUASHED AS
             DEFENDANTS HAVE DEMONSTRATED “GOOD CAUSE” TO QUASH THE
             RE-NOTICES OF DEPOSITION AND ENTER A PROTECTIVE ORDER
             SIMILAR TO THAT PREVIOUSLY ORDERED BY THIS COURT IN ITS
             OMNIBUS ORDER (ECF NO. 143).

          The Defendants incorporate the law and argument set forth in the Motion, above, as if fully

  stated herein.

                                           CONCLUSION

          WHEREFORE, Defendants respectfully request that this Honorable Court grant their

  Emergency Second Motion for Protective Order and to Quash Notices of Deposition attached as

  Exhibits A, B and C, for the reasons set forth herein and issuing sanctions in favor of the

  Defendants against Plaintiff and/or Plaintiff’s counsel for having to bring a Second Motion for

  Protective Order after this Court previously dedicated significant time, attention and resources in

  granting the Defendants’ prior Motions for Protective Order.




                                                   4
Case 1:18-cv-01232-GJQ-PJG ECF No. 172, PageID.2609 Filed 05/25/21 Page 12 of 12




                                               VANDEVEER GARZIA, P.C.

                                               By: /s/ David B. Timmis____ ____
                                                   DAVID B. TIMMIS (P40539)
                                                   DAVID Q. HOUBECK (P77002)
                                                   Attorney for Defendants
                                                   840 West Long Lake Road, Suite 600
                                                   Troy, MI 48098
                                                   (248) 312-2800/(248) 879-0042 (fax)
                                                   dtimmis@vgpclaw.com
                                                   dhoubeck@vgpclaw.com

  Dated: May 25, 2021


                                      PROOF OF SERVICE

                I certify that on May 25, 2021, I filed the foregoing document with the
                Clerk of the Court via the efiling system, which will deliver notice of
                same to all counsel of record.

                                        /s/ Melissa Grima___
                                            Melissa Grima




                                                  5
